Citation Nr: 0946318	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-33 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a service connection claim for a psychiatric disorder to 
include schizoaffective disorder.

2.  Entitlement to service connection for a psychiatric 
disorder to include schizoaffective disorder.


REPRESENTATION

Veteran represented by:       Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from May 1986 
to May 1990 following by service in the Army National Guard 
from April 1992 to April 1994.   A second period of Army active 
duty service from October 1994 to March 1995 has been 
determined to be dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Roanoke, 
Virginia regional office (RO) of the Department of Veterans 
Affairs (VA).  That decision denied the Veteran's request to 
reopen his previously denied service connection claims for 
schizoaffective disorder.

The entitlement to service connection for schizoaffective 
disorder or other psychiatric disorder is addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for 
schizoaffective disorder was finally denied in an unappealed 
July 1997 rating decision. 

2.  Evidence submitted since the July 1997 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the service 
connection claim for a psychiatric condition, the absence of 
which was the basis of the previous denial.




CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied service 
connection for a psychiatric condition to include 
schizoaffective disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.105(a) (2009).

2.  Evidence received since the July 1997 rating decision 
denying service connection for a psychiatric condition to 
include schizoaffective disorder is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view of 
the Board's favorable decision, further notice or assistance is 
unnecessary to aid the Veteran in substantiating that new and 
material evidence has been submitted.



New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Psychiatric Disorder New and Material Evidence Claim

The Veteran's service connection claim for schizoaffective 
disorder was originally denied in a July 1997 rating decision 
the competent medical evidence of record did not establish a 
nexus between this condition and his honorable service.  A 
notice of disagreement was not received within one year and the 
decision became final.  38 U.S.C.A. § 7105.

The evidence considered in this July 1997 rating decision 
included the Veteran's service treatment records, service 
personnel records, National Guard treatment records, various 
private treatment records and a March 1997 VA psychiatric 
examination.

The Veteran's service treatment records were negative for any 
symptoms, complaints or diagnoses of any psychiatric condition.

Service personnel records indicate that the Veteran was 
recommended for an uncharacterized discharge due to a 
demonstrated pattern of misconduct in February 1995 following 
multiple disciplinary actions.  An unappealed July 1997 
administrative decision determined that the Veteran's period of 
active duty service between October 1994 and March 1995 was 
dishonorable.

A diagnosis of schizotypal personality disorder was noted in an 
October 1996 private discharge note.  A history of psychiatric 
conditions or treatments was denied in a September 1996 in-take 
form.  An October 1996 private treatment note indicated that 
the Veteran's condition "slid downhill" in 1994 when he was 
unable to hold a job that he would get into arguments with his 
bosses, that he reportedly expressed grandiose ideas and that 
he lived in his car for a period of time.  A November 1996 
private treatment note reflected the Veteran's reports of 
experiencing problems such as mind-reading, interpersonal 
problems, job difficulties, declining personal hygiene and 
sporadic living arrangements after returning from military 
service in 1990.  A diagnosis of undifferentiated schizophrenia 
was made after an in-take examination was conducted.

A March 1997 VA psychiatric examination reflected the Veteran's 
reports of feeling "stressed out" from his in-service duties 
after his discharge in 1990.  Following this examination, a 
diagnosis of schizoaffective disorder, bipolar type, was made.  
The examiner noted that the Veteran had a history of 
grandiosity and manic-like behavior and symptoms of depression.  
He also reported time periods of heightened energy and 
decreased need for sleep.  Although a deterioration in his 
function seemed to have occurred in 1990, there was probably 
more of a biological explanation for his schizoaffective 
disorder and schizophrenia but it was possible for the stress 
he experienced in the military had exacerbated his condition.  
A personality diagnosis was not warranted in the examiner's 
opinion as he seemed to function "pretty well" up to 1990.

Additional evidence received since the July 1997 rating 
decision included VA treatment records, various private 
treatment records, various National Guard personnel records, 
and an October 2006 opinion from the Veteran's treating VA 
psychiatrist.

A July 1992 Service School Academic Evaluation Report noted 
that the Veteran had failed to achieve the course standards and 
that his personal performance was slothful and despondent "at 
best."  A January 1994 General Counseling form indicated that 
the condition of the Veteran's uniform was unsatisfactory.  The 
Veteran was noted to have been negligent in his failure to 
properly secure particular equipment in an April 1994 notice.

A diagnosis of schizoaffective disorder rule out bipolar 
disorder was noted in a September 2002 private discharge 
summary.

The Veteran reported that his first episode of psychosis 
occurred in 1996 or 1997 in a March 2005 VA treatment note.  He 
reported feeling "spaced out" and lacked the capacity to 
focus and function.  At least 10 in-patient hospitalizations 
for this condition were reported by the Veteran.  Suicide 
ideations were denied but Veteran's mother reported a history 
of agitation and violence.  His affect was noted to be 
constricted, his appearance was unkempt and his insight and 
judgment were fair.  Following this examination, a diagnosis of 
residual schizoaffective disorder was made.

A diagnosis of chronic paranoid schizophrenia was noted in an 
August 2005 private discharge summary.

An October 2006 opinion from the Veteran's treating VA 
psychiatrist noted that a review of his service treatment 
records dating back to 1992 could suggest that his current 
mental illness "may have presented when he was in service."  
The verbiage used in particular records, including the January 
1994 General Counseling form, suggested symptoms of 
schizophrenia, including the deterioration in functioning with 
distractibility and loss of social grace.  This incident fell 
within the age range for the development of paranoid types of 
schizophrenia.

The July 1997 rating decision denied the Veteran's service 
connection claim for a psychiatric condition as the competent 
medical evidence of record did not establish a nexus between 
this condition and his service.  As such, competent medical 
evidence suggesting such a nexus is required to reopen this 
claim.

The October 2006 opinion from the Veteran's treating VA 
psychiatrist suggests that there is a nexus between his current 
psychiatric condition and his service.  This evidence is new 
and material and the claim for service connection for 
schizoaffective disorder is therefore reopened.


ORDER

New and material evidence having been received, the service 
connection claim for a psychiatric condition is reopened.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran reported in his October 2007 substantive appeal 
that his psychiatric condition began during his National Guard 
service.  An October 2006 opinion from his treating VA 
psychiatrist suggests that his current psychiatric condition 
may have presented during his National Guard service.  A VA 
psychiatric examination is therefore required to determine 
whether the Veteran's current psychiatric condition is related 
to his service, including any ACDUTRA service.

The Veteran served in the National Guard from April 1992 to 
April 1994 and, as indicated above, contends that his current 
psychiatric condition began during ACDUTRA training.  Such 
periods of training, if any, have not been verified.

A March 2005 VA treatment note indicates that the Veteran 
reported receiving Social Security Administration (SSA) 
benefits.  A November 2006 letter from SSA confirms that he 
receives monthly benefits.  The actual decision by SSA, and the 
medical records on which that decision was based, are not of 
record.  These records are potentially pertinent to the claims 
of entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should send the Veteran a VCAA letter 
that advises him of the evidence needed to 
substantiate entitlement to service 
connection on the basis of National Guard 
service-i.e. that a disease or injury was 
incurred during a period of active duty for 
training or that an injury was incurred 
during a period of inactive duty training.

2.  The RO/AOJ should attempt to verify all 
periods of the Veteran's service on National 
Guard active duty for training from April 
1992 to April 1994 with the Virginia 
Adjutant General office.  The record shows 
he was serving in Company C of the 1st 
Battalion, 170th Infantry, in the Virginia 
Army National Guard.

All attempts to obtain these records should 
be noted in the claims file.  If these 
records are unavailable, this should be 
noted in the claims file.

3.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits.  Any records received should be 
associated with the claims folder

All attempts to obtain these records should 
be noted in the claims file.  If these 
records are unavailable, this should be 
noted in the claims file.

4.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether he suffers from a current 
psychiatric disability, including 
schizoaffective disorder that is related to 
active duty service or ACDUTRA.  The claims 
file including a copy of this remand must be 
made available to, and be reviewed by, the 
examiner.  The examiner should indicate such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric condition, including 
schizoaffective disorder, had its onset in 
service or is otherwise related to a disease 
or injury in active duty service or ACDUTRA.  
The examiner should note that the Veteran's 
second period of active duty service from 
October 1994 to March 1995 has been found to 
be dishonorable and cannot serve as the 
basis for any benefit.

The examiner should provide a rationale for 
this opinion.  

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


